      -,

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                    V.                                   (For Offenses Committed On or After November 1, 1987)

                 PABLO BALLESTERO FRECH (5)                                 Case Number:       16CR1695-BEN

                                                                        ALEX L. LANDON
                                                                         Defendanfs Attorney
USM Number                          58707298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            1 of the Superseding Information

D      was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense
                                                                                                   FILED
18 USC 1084 (a)                       Transmission of Wagering Information
                                                                                                   AUG 1 9 2019
                                                                                                      t,,§. DISTRI'.::-:- COJRT
                                                                                                      rt;;JTRiCT OF C.:.L,FOR~lA
                                                                                                                          DEPUTY


     The defendant is sentenced as provided in pages 2 through    _ _ _7.;__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

IZi    Count(s)       UNDERLYING INDICTMENT                        is          dismissed on the motion of the United States.

           Assessment: $100.00 FORTHWITH.
IZI

D          JVTA Assessment*: $
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI        No fine                IZI Forfeiture pursuant to order filed            7/11/2017                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.



                                                                                                                      '
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:              PABLO BALLESTERO FRECH (5)                                                    Judgment - Page 2 of7
      CASE NUMBER:            l 6CR1695-BEN

                                             UNSUPERVISED PROBATION
The defendant is hereby sentenced to unsupervised probation for a term of:
FIVE (5) YEARS.

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    •
      The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ~ The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    D The defendant must participate in an approved program for domestic violence. (check if applicable)
8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10.   The defendant must notify the court of any material change in their economic circumstances that might affect their ability
      to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                16CR1695-BEN
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   PABLO BALLESTERO FRECH (5)                                                             Judgment - Page 3 of 7
 CASE NUMBER:                 16CR1695-BEN

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         16CR1695-BEN
     ...
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            PABLO BALLESTERO FRECH (5)                                           Judgment - Page 4 of 7
CASE NUMBER:          16CR1695-BEN




                    SPECIAL CONDITIONS OF UNSUPERVISED SUPERVISION


             1. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the
                United States illegally and report to the probation officer within 24 hours of any reentry into
                the United States; supervision waived upon deportation, exclusion, or voluntary departure.


II




                                                                                                16CR1695-BEN
        ')




 I
 2
 3
                                                                          l.   FI LBID
                                                                               JUL 11 PM ';!f!I
                                                                      stl:tiJJ~&:rtlN §!rlA Ef~R'll
 4
                                                                      •!'.f'
                                                                                  ~~         8tmlfV'
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
1011 UNITED STATES OF AMERICA,                         Case No. 16CR1695-BEN
11                           Plaintiff,                ORDER OF CRIMINAL
12               v.                                    FORFEITURE

13           PABLO BALLESTERO FRECH (5),
14                           Defendant.
15
16               WHEREAS, in the Superseding Information in the above-captioned case, the
17 11 United States sought forfeiture of all right, title and interest in property of the above-
18 IInamed Defendant, PABLO BALLESTERO FRECH (5) (''Defendant"), pursuant to
19 IITitle 18, United States Code, Section 981(a)(l)(C), and Title 28, United States Code,
20 11 Section 2461 (c) as property constituting, or derived from, any proceeds traceable to
21 llthe violation of Title 18, United States Code, Section 1084(a), as charged in the
2211 Superseding Information; and
23 11            WHEREAS, on or about October 27, 2016, Defendant pied guilty before
2411 Magistrate William V. Gallo to the Superseding Information, which plea included
25 11 consents to the forfeiture allegation of the Superseding Information, including entry
26 llof a money judgment of $12,024.59 against the Defendant in favor of the
271 IUnited States and forfeiture of the following:
2811//
,,




      1                All moneys.z. funds and credits in Wells Fargo Bank account
                       Number 3210371341; and
      2
      3          WHEREAS, on January 20, 2017 this Court accepted the guilty plea of
      4 11 Defendant; and
      s          WHEREAS, Wells Fargo bank account 3270371341 has already been forfeited
      6 11 pursuant to the Order of Criminal Forfeiture entered against co-defendant Minh Triet
      7 11 Dinh Nguyen (8) in this case; and
      8 11       WHEREAS, by virtue of the facts set forth in the plea agreement, the
      911 United States has determined that $12,024.59 represents proceeds traceable to the
     10 II commission of the offense to which Defendant has pled guilty, 18 U.S.C. § 1084(a),
     11 II as charged in the Superseding Information; and
     12 II       WHEREAS, by virtue of said guilty plea and the Court's findings, the
     13 11 United States is now entitled to an Order of Forfeiture and a judgment in its favor
     14 II against the Defendant in the amount of $12,024.59 (in U.S. dollars) pursuant to
     15 1118 U.S.C. § 981(a)(1XC), 28 U.S.C. § 2461(c), and Rule 32.2(b) of the Federal Rules
     16 11 of Criminal Procedure; and
     17 11       WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
     18 11 addendum, the United States has established the requisite nexus between the
     19 II $12,024.59 judgment and the offense; and
     20 11       WHEREAS, the United States, having submitted the Order herein to the
     21 11 Defendant through his attorney of record, to review, and no objections having been
     22 11 received;
     23          Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
     2411        1.    Judgment shall be entered in favor of the United States against
     25 11 Defendant PABLO BALLESTERO FRECH (5) in the amount of $12,024.59 (in U.S.
     26 II dollars) pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c).
     27 II
     28 II
                                                   -2-                          16CR1695
 I 11      2.     The Clerk of the Court is directed to enter a judgment in favor of the
 2 II United States against Defendant in the amount of $12,024.59 with interest to accrue
 3 II thereon in accordance with 18 U.S.C. § 3612(f) and 28 U.S.C. § 1961.
 4 11      3.     Rule 32.2(c)(1) provides that "no ancillary proceeding is required to the
 5 11 extent that the forfeiture consists of a money judgment."
 6 II      4.     This Court shall retain jurisdiction in the case for the purpose of
 7 11 enforcing the order of forfeiture and collecting and enforcing the judgment.
 8 II      5.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 9 11 as to the Defendant at the time of sentencing and is part of the sentence and included
10 11 in the judgment.
11 II      6.     The United States may, at any time, move pursuant to Rule 32.2(e) to
12 11 amend this Order of Forfeiture to substitute property having a value not to exceed
13 II $12,024.59 to satisfy the money judgment in whole or in part.
14 II      7.     The United States may take any and all actions available to it to collect
15 11 and enforce the judgment.
16
           DAIBD~
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-                           16CR1695
